Citation Nr: 0428926	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  02-13 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a cervical spine 
disability (claimed as herniated disc).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1976 and reported service in the U.S. Army Reserve from 1976 
to November 1995.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 decision from the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Upon review, the Board observes that the administrative 
supervisor for the veteran's reserve unit, the Department of 
the Army 952nd Engineer Company, advised in a December 2002 
letter, that the veteran's reserve records were transferred 
to AR-PERSCOM in St. Louis, Missouri and provided a website 
address for the veteran to access his records.  Upon checking 
the website, the information provided indicates that the 
office is now the U.S. Army Human Resources Command at 1 
Reserve Way in St. Louis, Mo.  While the record indicates 
that VA requested the veteran's service medical records via a 
VA Form 3101 in December 2002 and June 2003, it is not clear 
that the veteran's reserve medical and personnel records for 
the period from March 1976 to November 1995 were requested 
from the appropriate facility.  Moreover, based on the 
December 2002 letter, it appears that the veteran did have 
reserve duty; however, such duty was not verified.

Additionally, the veteran's service medical records for his 
period of active duty service reveal treatment for right 
shoulder muscle spasms and right thoracic pain.  Current 
medical diagnosis includes mild degenerative disc disease of 
C5-6, mild bilateral neural foramen stenosis, greater on the 
right, at C4-5, C5-6, C6-7.

The question that needs to be resolved before a determination 
of service connection can be made is whether the veteran's 
cervical spine disability had its onset in service.  This is 
a medical question, and where the determinative issues 
involve medical causation or diagnosis, competent medical 
evidence is needed.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Thus, the Board finds that a medical examination is 
necessary.  A review of the file shows that the veteran has 
never been afforded an appropriate VA examination for the 
purposes of securing the requisite medical opinion.  Under 
the duty to assist provisions of the VCAA, the VA has the 
duty to secure an examination or opinion if there is 
competent evidence of record that the claimant has a current 
disability, which may be associated with service, but the 
record does not contain sufficient medical evidence to make a 
decision on this claim.  38 U.S.C.A. § 5103A(d).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the AMC for the following development:

1.  The AMC should contact the U.S. Army 
Human Resources Command at 1 Reserve Way 
in St. Louis, Mo. 63132-5200 and request 
verification of the veteran's reserve 
duty and copies of the veteran's reserve 
medical and personnel records for his 
period of duty in the U.S. Army Reserve 
from 1976 to 1995.  If such records are 
not located, the AMC should as the U.S. 
Army Human Resources Command to provide a 
statement to such effect.  All attempts 
to secure this evidence must be 
documented in the claims folder by the 
AMC.  If, after making reasonable efforts 
to obtain named records, the AMC is 
unable to secure same, the AMC must 
notify the veteran and (a) identify the 
specific records the AMC is unable to 
obtain; (b) briefly explain the efforts 
that the AMC made to obtain those 
records; and (c) describe any further 
action to be taken by the AMC with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.  

2.  After completion of #1above, the AMC 
should schedule the veteran for an 
appropriate VA examination to determine 
the nature and etiology of his cervical 
spine disability.  Specifically, the 
examiner should determine whether it is 
at least as likely as not that the 
veteran's current cervical spine 
disability is related to his in-service 
injuries.  It is imperative that the 
examiner reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  A complete written 
rationale for all opinions made must be 
provided.  If any requested opinion 
cannot be provided, that fact should be 
noted and the AMC should explain in 
detail why securing the opinion is not 
possible.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.    38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice of the scheduled examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claims for 
his right knee and cervical spine 
disabilities.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must notify 
the veteran of all relevant actions taken 
on his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



